Case 19-31485-sgj11 Doc 39 Filed 12/01/20          Entered 12/01/20 14:29:18      Page 1 of 3



Vickie L. Driver
State Bar No. 24026886
Christina W. Stephenson
State Bar No. 24049535
Christopher M. Staine
State Bar No. 24104576
CROWE & DUNLEVY, P.C.
2525 McKinnon St., Suite 425
Dallas, TX 75201
Telephone: 214.420.2163
Facsimile: 214.736.1762
Email: vickie.driver@crowedunlevy.com
Email:christina.stephenson@crowedunlevy.com
Email: christopher.staine@crowedunlevy.com

COUNSEL FOR THE DEBTOR

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

In re:                                             §   Chapter 11
                                                   §
WEST HOUSTON MEMORY CARE, LLC,1                    §   Case No. 19-31485-sgj-11
                                                   §
                               Debtor.             §


                                     NOTICE OF HEARING

           PLEASE TAKE NOTICE that a hearing has been set for December 22, 2020 at 2:30

p.m. before the Honorable Stacey G.C. Jernigan, United States Bankruptcy Judge of the Northern

District of Texas, Dallas Division, Earle Cabell Federal Building, 1100 Commerce St., 14th

Floor, Dallas, Texas 75242. The following matter is set for consideration:

     Motion for Order (A) Authorizing Sale of Assets Free and Clear of All Liens, Claims, and

      Encumbrances, Subject to Higher and Better Offers, And (B) Approving the Assumption and

      Assignment of Executory Contracts and Unexpired Leases [Docket No. 34] (“Sale Motion”).




1
    Last four EIN 2760.



NOTICE OF HEARING – PAGE 1
Case 19-31485-sgj11 Doc 39 Filed 12/01/20            Entered 12/01/20 14:29:18     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that on May 20, 2020, through the entry of

General Order 2020-14, the Court invoked Continued Court Operations During the COVID-19

Pandemic. The Order may be found at: https://www.txnb.uscourts.gov/sites/txnb/files/news/

General%20Order%202020-14.signed.pdf. With certain exceptions set forth in the Order,

hearings will generally be conducted by either: (a) videoconference; or (b) teleconference. Each

judge, in his or her discretion, will determine which is appropriate.

       Further instructions will be provided by the Court prior to the hearing to counsel and

parties having requested notice. Additionally, around the same time, the connection information

will be docketed in the ECF file and made available on the court's website.

Dated: December 1st, 2020

                                              CROWE & DUNLEVY, P.C.


                                              By: /s/ Vickie L. Driver
                                              Vickie L. Driver
                                              State Bar No. 24026886
                                              Christina W. Stephenson
                                              State Bar No. 24049535
                                              Christopher M. Staine
                                              State Bar No. 24104576
                                              2525 McKinnon Street, Suite 425
                                              Dallas, TX 75201
                                              Telephone: 214.420.2163
                                              Facsimile: 214.736.1762
                                              Email: vickie.driver@crowedunlevy.com
                                              Email: christina.stephenson@crowedunlevy.com
                                              Email: christopher.staine@crowedunlevy.com

                                              COUNSEL FOR THE DEBTOR




NOTICE OF HEARING – PAGE 2
Case 19-31485-sgj11 Doc 39 Filed 12/01/20         Entered 12/01/20 14:29:18      Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served upon
the parties listed on the attached Service List via e-mail, U.S. Mail, and/or electronic
transmission via the Court’s ECF noticing system on this 1st day of December, 2020.


                                                  /s/ Vickie L. Driver
                                                  Vickie L. Driver




NOTICE OF HEARING – PAGE 3
